 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorgia Power Company and International Brother-hood of Electrical Workers, Local 84. Case 10-CA-13176September 27, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn June 13, 1978, Administrative Law Judge Stan-ley N. Ohlbaum issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Georgia Power Company,Atlanta, Georgia, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.I Respondent's request for oral argument is hereby denied as the recordadequately presents the issues and positions of the parties.2We agree with the Administrative Law Judge that it is unnecessary toreach the issue as to whether the rights set forth in N5 L.R B. v. J WeingartenInc. 420 U.S. 251 (1975), may be waived or restncted by contract. For, therecord in this case fails to establish the existence of a waiver consonant , ithannounced Board standards for waiver of statutory rights. See Ketler-('res-cent (Comnpan. a Division ofl Mosler. 217 NL.RB 685 (1975).DECISIONPRI.[MINARY SIAIMiENrI; ISSUESSIANI.I!Y N. OIii BA '1, Administrative law Judge: Thisproceeding under the National Labor Relations Act, asamended (29 U.S.C. Sec. 151, et seq. ), based upon com-plaint issued by the Board's Regional Director for Region10 dated December 14, 1977', growing out of charge filedon October 20, was heard by me in Atlanta. Georgia, onMarch 27, 1978, with all parties participating throughoutby counsel, who were afforded full opportunity to presentevidence and arguments, as well as to file briefs, which werereceived on April 28.Dates are in 1977 throughout unless otherwise specified.The principal issues are whether Respondent Employerviolated Section 8(a)(1) of the Act by denying a bargainingunit member employee Union representation at a disciplin-ary interview involving his suspected or alleged work mis-conduct; and by threatening the Union representative, alsoin Respondent's employ, with disciplinary action if he at-tended or insisted on attending that interview.Record and briefs having been carefully considered,upon the basis thereof and my observation of the testimo-nial demeanor of the witnesses, I make the following:FINDINGS AND CONC(L USIONS1. JURISDIC1 IONAt all material times, Respondent Georgia Power Com-pany, a Georgia corporation, has been and is engaged ingenerating, buying, transmitting, selling, and distributingelectrical energy, at and from its place of business in At-lanta, Georgia, where, during the representative year imme-diately preceding issuance of the complaint, it purchasedand received, directly in interstate commerce from suppliersoutside of Georgia, goods and supplies valued in excess of$50,000.1 find that at all material times Respondent has been andis an employer engaged in commerce within the meaning ofSection 2(2). (6), and (7) of the Act: and that at all of thosetimes International Brotherhood of Electric Workers, Local84 (herein called the Union), Charging Party herein, hasbeen and is a labor organization as defined in Section 2(5)of the Act.II. ALLEGED UNFAIR lABOR PRACTICESA. Facts as FoundCraig B. Payne has been in Respondent's employ since1973. At all times here material he was a C-Phase Meter-man under Respondent's Smyrna (Georgia) District MeterForeman Charles Eugene Miller. Since around early 1974Payne has been a member of the Union, which has hadcollective labor agreements with Respondent since at least1963 (and with a union or unions since 1919).Beginning on Wednesday, October 12 1977, Payneworked overtime to 1:30 a.m. of Thursday, October 13, fora total of about 17 hours of work. In accordance with Re-spondent's practice, he was given two meal tickets for useduring that overtime period, but he used only one, using thesecond for breakfast on Thursday morning (after the over-time period had expired). After he turned the second mealticket, amounting to $3.50, in for reimbursement on Friday,October 14, he was told by Foreman Miller that althoughhe should have used it during the overtime period itself andwould check on it, he (Miller) would nevertheless approveit. Later in the day (Friday, October 14), however, Paynewas summoned to Foreman Miller's office in further con-nection with the matter. At this time, Payne asked his unionsteward, Smyrna District B-Phase Meterman Benny RayParamore, to accompany him. Paramore, who was occu-pied on the telephone at the moment, indicated he would bethere directly. In Foreman Miller's office, Payne indicated238 NLRB No. 93572 GEORGIA POWER COMPANYto Miller that he (Payne) desired to have Union StewardParamore there. Miller refused, stating that "Paramoredidn't have any right to come in there" and that "It didn'thave anything to pertain to Mr. Paramore." Miller accusedPayne of lying to him about the meal ticket.' At or aboutthis point, while--according to Miller himself-the meeting"was still in progress." Union Steward Paramore arrivedand knocked on Miller's door, which was closed, with onlyMiller and Payne inside. Since Paramore's knocks were un-answered, Paramore opened the door. Miller refused to per-mit him to enter, told him his "presence was not requestedin [t]here," and ordered him to leave or he would be "inserious trouble." Paramore asked Miller if he was denyingPayne Union representation and Miller said ''es. Paramorethereupon left.' In consequence of this and the discussionwhich took place thereafter4between Miller and Payne be-hind Miller's closed doors on the occasion in question,Payne was laid off for 7 hours without pay.Respondent's Foreman Miller, in its employ for 20 years,concedes that he refused to permit Union Steward Para-more to enter his office during his interview of Payne, andthat he instructed Paramore to leave "for [your] own good."Miller further testified that both before and after he deniedParamore entrance to the interview, he (Miller) told Paynethat he (Miller) intended to suspend Payne in regard to themeal ticket matter.' Asked at the trial, on cross-examina-tion, whether he (Miller) "den[ied] him [i.e.. Payne] thatright to speak to Mr. Paramore that time he [Payne] askedyou [Miller]. "Miller's response was:"I never did have time to comply because of theknocking at the door and Mr. Paramore's entrance, allthis occurred at the same time:;and, asked whether, "if Paramore had not knocked on thedoor that you [Miller] would have said to Payne, yes. let'shave Paramore in here," Miller's response was: "As I say, Idon't really know, the way things came about."Also testifying on Respondent's behalf, William HubertJoiner, its employee/official in capacities of increasing re-sponsibility since 1927 until he became its Assistant VicePresident for Industrial Relations, testified he is currentlypreparing a history of Respondent's industrial relations. Re-counting that history. he indicated that the purpose of the2 At the hearing Miller asserted that Pasne initialls told him untruthfully,on Friday morning, that he had used the meal ticket "dunng overtime."Payne denies he lied to Mille-, but that. on the contrary. he told Miller hehad used the meal ticket on Thursday morning something readily suscepti-hle to verification from the restaurant, which was closed between 8 p.m, and6 a.m. It is unnecessary to resolve this testimonial conflict, since it appears togo to the merits of Payne's alleged misconduct. However. it seems clear thatany feeling on Miller's part that Payne had not told him the truth could verywell have weighed, possibly heavily, in Miller's mind in connection with theseriousness of the misconduct of which Payne was being accused, and, there-fore, of the severity of ans discipline or penalty clearly evidencing the po-tential gravity of the interview in Miller's office, and therefore Payne's appre-hension of possibly dire consequences to his job and his consequent need forUnion representation and assistance.3 Around February 1978 Paramore relinquished his union stewardship andresigned from the Ulnion' Contrary to the position suggested by Respondent on post-trial brief. theinterview was far from "over" (Resp. br., p. 15) when Paramore sought toenter; in fact, it had hardly begun, and I so find.' As indicated above (fn 2. uvpra), it is immaterial for present purposeswhether Pasne was disciplined for "misuse" ot a meail ticket or oior allegedlsnot telling Miller the "truth" about it, or bhthcollective agreement provision here invoked by Respondentas a defense, worded the same since 1963 ("When an em-plovee is talked to by his supervisor in regard to some formof disciplinary action and there is more than one member ofsupervision present, the employee shall have the right torequest Union representation"),6is "to protect the individ-ual's [i.e., employee's] privacy"--a contention I find diffi-cult to accept, particularly if-as here, or in any situationwhere the employee faced with the interview expressly callsfor his union steward-the employee himself shows no con-cern for his "privacy."Respondent's witness William C. Zachary. Jr., in its em-ploy commencing in 1948 and since 1972 Manager of itsLabor Relations Department, testified that since at least1972. under the aforequoted contractual provision, Respon-dent has in actual practice and fact permitted L ,nion represen-tatives rt be present at enmplovee interviews of the nature hereinvolved. Zachary further testified (emphasis supplied):[WJe have taken a position that if I am a single super-visor and call a man in in a one-and-one situation andhe requests Union representation and I was not plan-ning to discipline. I would tell him he did not need thisrepresentation, I just want to talk to you man to man.Il he still insisted on Union representation, we have madethe decision wshy nor let him have it because if I cannotconvince him that lie doesn't need CUnion representationI'mt not going to get anywhere with him in a mtln-to-mandiscussion anlshow. But this still is not a contractualrequirement, it's just a statement of policy .... In laborrelations updates and talks I advise people that if youcall a man in on a one-to-one and he insists on Unionrepresentation, my advice to you, even though it is nota contractual requirement, is to let him have it, be-cause you're not going to get anywhere with him argu-ing with him. If syou can't convince hin that he doesn'tneed Union representation, my advice to y'ou is to let himhave it because you're not going to get anyw here withhim.But, according to Zachary, so far as the Payne episode isconcerned:G.C. Fxh. 4, p, 36, art Xll. par. 63: G.C. Exh. 2, p. 25, art. XII, par. 63The episode here in question occurred on October 14, 1977. G.C. Exh 4 isthe parties' collective agreement effective by its terms from July 1, 1975,through June 30. 1977. which was apparently extended until execution on orabout January 25. 1978, of G.C. Exh. 2, effective by its terms retroactivelyfrom July 1. 1977. through June 30. 1979. The quoted provision is identicalin both agreements. Dunng the parties' most recent contract negotiations,i.e., those leading to execution of G.C. Exh. 2 (executed January 25, 1978,effective retroactively from Julv 1. 1977, through June 30. 1979). the Em-ployer rejected a Union proposal that the quoted wording be changed to"When an employer is talked to by his supervisor in regard to some form ofdisciplinary action, the employee shall have the right to request Union repre-sentation" (G C. Exh. 3). In rejecting this language, the Company took theposition thalt it would make it "impossible" fior the Company to talk to anemployee: the Union took the position that it provided no more than the lawallowed. According to Respondent's labor relations manager. Zachary, whenRespondent refused to make this change in the hoary language of the con-tract, the Union explicitly warned that it would rely upon Board processes tovindicate the employees' right to Union representation. The Supreme Court'sw'eingarten decision (420 IU S 251 (1975)) was handed down on February19, 1975. approving the Board's 1973 decision {J Weingarten, Inc.. 202NLRB 446. enforcement denied 485 F.2d 1135 (C.A. 5, 1973)1, and 1972decisions (Qualito Manufacturing Conipan)., 195 NLRB 197 (1972), enforce-ment denied 481 F.2d 1018 (CA. 4. 1973). reversed 420 .S 276 (1975); cfMob,hil Oi! (.Crporltion, 196 NL.RB 1052 (1972). enforcement denied 482 F 2d842 C A. 7. 1973) )573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI [Zachary] knew nothing about his involvement untilit was all over.Zachary added that he was just about then:in the process of ... giv[ing] what we call a laborrelations update ... [including] what was the SupremeCourt's decision [in the Weingarten case] and how doesthat relate to our contract, and ... our advice to you isif you cannot convince a man in a one-on-one conver-sation that he doesn't need Union representation, youmight as well let him get one and then get another su-pervisor to sit with ynou ... [even though] in my opinionthey would not be in violation of the Supreme Court[Weingarten] decision or the contract.B. Resolution and RationaleIn this case, with the essential controlling facts not insubstantial dispute. General Counsel contends, and I agree,that Respondent's Foreman Miller's actions in denying unitmember Payne Union representation in the described inter-view behind the closed door of Miller's office, and Miller'scoercive ousting of Union Steward Paramore when Para-more sought to represent Payne. in a situation resulting inthe imposition of disciplinary punishment of Payne, wereviolative of the Act.Respondent contends that it was under no obligation toaccede to Payne's request for the presence of his union rep-resentative: that accordingly Respondent had the right tooust Payne's representative (Union Steward Paramore):that controlling provisions of Respondent's subsisting col-lective agreement foreclosed Paylne's right to union repre-sentation at the described interview; that the Union had.under the collective agreement provision and otherwisewaived the unit employees' right to such representation("second defense" in answer): and that Respondent hadbeen induced to enter into the subsisting collective agree-ment in reliance upon representations and inducements ofthe Union supporting Respondent's present interpretationof the provision in question allegedly foreclosing unit em-ployees' rights to union representation under the circum-stances here ("third defense"). I do not agree with thesecontentions as a matter of law and I find that, to the degreethey may depend upon fact, the necessary factual predi-cates therefbr have not been established by substantialcredible evidence as required.To begin with. it is undisputed that Foreman Miller'sinterview of unit employee Payne was fraught with disci-plinary peril to Payne; that Payne from the outset of thatinterview, conducted behind the closed door of Miller's of-fice, requested union representation; and that union repre-sentation was not only denied to Payne, but that Payne'sunion representative was coercively ousted by Miller fromparticipation in the interview, which did indeed result indiscipline to Payne economically and also as a blot uponhis employment record. Normally a situation such as thiswould clearly be stamped with illegality under ..L.R.B. v.Weingarten, Inc., 420 U.S. 251 (1975); indeed, the Board ina related case (Mobil Oil Corporation, supra, in effect re-versed 420 U.S. 276 (1975), spoke of employer denial ofemployee right to representation by his Union as a "seriousviolation" (196 NLRB 1052) of the Act--a characterizationwith which the Supreme Court gave no indication it dis-agreed. To the contrary, the Court took occasion to pointout that the right of employees to such representation, inaccordance with the Board's construction, "plainly effectu-ates the most fundamental purposes of the Act" (420 U.S.at 261).Respondent urges, however, that Weingarten is not con-trolling here fobr a variety of reasons. First, it contends, ineffect, that application of Weingarten is foreclosed, out-flanked, or bypassed because of a provision which has beenpart of its collective agreements since at least 1963. Al-though it is true that the provision dates back to 1963, 1 donot agree, for a variety of reasons, that its perpetuation ineffect overcomes the Supreme Court's mandate. To beginwith, the contractual provision in question antedated Wein-garten by many years. It is basic that contracts. as well asother jural relationships, must conform and accommodateto statutorily or judicially declared (including innovativeand even altered) law: it is not the other way around.Where the Supreme Court has interpretatively declared thescope of, or unfurled a new direction to, a Section 7 right, itis not for a party to continue to deny the existence of theright because his contract so provides. Beyond this, how-ever, I do not read the contract as necessarily so providing.At best (or worst) the provision in question is not so clear asto require an interpretation so drastic as to deprive or oustemployees of a right so important that, by Supreme Courtdeclaration, it "plainly effectuates the most fundamentalpurposes of the Act" (Weingarten, supra, 420 U.S. at 261).Thus, the mere fact that under the contractual provision anemployee is expressly given the right to "request" Unionrepresentation where there is more than one supervisor pre-sent, does not rule out his right to representation whereonly one supervisor is present. Certainly the provision doesnot so state. Respondent's restrictive contrary interpreta-tion would permit the patently absurd result of assuring anemployee the right to "request" Union representation in asituation where he is casually "talked to" on the factoryfloor or elsewhere in the open by two minor supervisorsregarding an extremely minor infraction, while absolutelybdenying him that right where he is formally summoned intothe closed-door office of the president or general managerthat awesome "locus of final authority" for a criticallyimportant interview concerning an extremely major infrac-tion upon which his very job turns. It does not seem to me,absent the clearest of language, that the contract provisionin question should be interpreted so as to allow, so extremea result, particularly considering the total absence of proofthat the parties so intended. If one were to indulge in specu-lation, unneeded here, a more reasonable interpretationwould, for example, be the one in a way suggested in Re-spondent's Industrial Relations Manager Zachary's adviceto subordinates that "if you cannot convince a man in aone-to-one conversation that he doesn't need Union repre-sentation, you might as well let him get one and then getanother supervisor to sit with you" (emphasis supplied) theconverse of Zachary's hypothesis, but, in either case, a com-monsense mechanism to equalize the persons present on? (;enral Shot ( orporalion. 77 NlRB 124. 127 (1948).574 GEORGIA POWER COMPANY"each side," so that there is in neither situation the imbal-ance of "two against one."Respondent further urges that through the historic provi-sion in question the Union waived, for all unit employees.their right to representation -a right they would otherwiseunquestionably have under Weingarten. Starting with thebasic proposition that waiver is a voluntary and unequivo-cal relinquishment of a known right., I cannot see how anyof these essential requisites to effective waiver was satisfied.The proof is clear that not only did the Union make novoluntarily relinquishment of the right in question, hut thatit explicitly indicated it was insisting upon it. under its in-terpretation of the questionable wording, and that it wouldseek vindication of its views before the Board if the occa-sion arose. as it did indeed here.9Furthermore. Respon-dent's position denying to Payne a right which, according tothe testimony of its Industrial Relations Manager Zachary.it had vouchsafed regularly to employees other than Payne.was inconsistent with its own practice. It is proper to regarda party's own practice as affording a clue to its interpreta-tion of the meaning of its own words."' Although Respon-dent, having the burden of proof of establishing the allegedwaiver by convincing evidence." cannot be regarded ashaving met that burden, it might further be maintained (al-though unessential under the circumstances here) that aright so seriously regarded by the Supreme Court and theBoard simply cannot be waived, much like the employeeright to use of factory bulletin boards cannot be waived. asdeclared by the Supreme Court in N.L. RB. v. The Magna-vo.s Company oJ' Tennessee, 415 U.S. 322 (1974). reversing474 F.2d 1269 (C.A. 6, 1973), and aff. 195 NLRB 265(1972)." The reasoning is comparable: to permit employeesto be stripped of such a right by agreement of a Unioncould subject them (and perhaps particularly the minorityof employees also represented by the Union, under thestatutory scheme, who did not and do not opt for suchrepresentation) to the mercies of a Union with which theyare less than happy or which may not, in violation of itsmost basic fiduciary responsibilities, desire to representthem in disciplinary interviews.' It would seem that the8 C. The Timken Roller Bearing (Coepanir v. V L. R B.. 325 F.2d 746, 751(C.A. 6. 1963), cert denied 376 U.S. 971 1964). General Electric ('ornpani v.L.R B. 414 F.2d 918. 923 924 (C.A 4. 1969), cert. denied 396 U. S. 1005(1970). The Fafnir Bearing Coimpman v V .R L. B, 362 F.2d 716. 722 (C A. 2,1966); Tuucker Steel (lrporation and Steel Suppli ('ompanl. 134 NLRB 323,332 (1961) and cases cited' Mere failure to) incorporate a statutory right in a collectise agreementdoes not justify an inference of waiver thereof Cf (hloierleal Diision of4damr Dair'Co. 147 NLRI 1410. 1413 14 (1964). SNer York TelephoneComparni 219 NLRB 679, 680 (1975).lo In this connection, I reject out oflhand Foreman Miller's intimation thathe denied Payne the right to union representation merely because UnionSteward Paramore knocked on his door, without regard to the decibel countof the knock or its persistency Even if these were such as to incur Miller'sdispleasure, other measures none here apparentls even contemplatedcould readily have been utilized to cope with iny possible abhuse of thatnature." See cases cited at in. 8, supra.2 See also uv. York Telephone ( iomplanil, iupra. ,Vt'h Yrk Telephone(Comnlpan 219 NL RB 685(1975).In a given situation. unlike that here. it could also operate as theBoard and Supreme C'ourt teared in aUlagnailo to "freeze" into place anincumbent Union favored ho the I mployer as recompense for surrenderingthis important right of employsees in escape of its fiduciarys obligation torepresent them. The M.agnaiox reasoning also could he said to apply. mutalri,mutandir, against salnctioning advance broadside "waiver." through collec-right of an employee to representation. particularly in con-nection with saving his job,is ordinarily far more funda-mental than his right of access to a bulletin board whichroused the high Court's concern in Mt1aga',,ovr indeed, theconcern of Congress itself with this very right is manifestedby its inclusion in the Act (Section 9(a)) of express provi-sion securing the unqualified right of an employee to dealdirectly with his employer even if his union representativedoes not wish to do so (such, for example., as where hisunion representative fails to do so or pursues the matterwith inadequate zeal). Although union lassitude in repre-sentation is not the situation here, to permit waiver of soimportant an employee right-certainly not interior in sig-nificance to the employee than the bulletin board right insu-lated against collective-agreement waiver in tlagnatmo -could be said to undercut basic employee protections andwatershed policies of the Act involving the fundamentalsupposed advantage of union affiliation. At the vers least.such a waiver should not be lightly implied. nor found ex-cept on the clearest and most convincing proof'. utterly lack-ing here. Upon the record presented. I find no waiver of theemployees' right the Union representation established inilact or arising by implication or operation of law.Respondent's remaining contention ("third defense").that it was in some way the victim or dupe of misrepresen-tation or improper inducement bv the Union to enter into acollective agreement containing the provision in question,impresses me to be of the character of an arrow shot intothe air to fall one knows not where. Even aside from thefact that no such case has been made out in ans way, it isdifficult to assess, because of mans missing links, just what,if anything. would flow therefrom even it' made out. Re-spondent's consequential allegation ("third defense," par."3") that it was thereby "coerced" bh the Union into doingwhat it did here by reason of' the existence of the provisionin question in its own collective agreement. cannot reason-ably be viewed as other than a leap into the dark. Its con-tention (id., par. "4") that the Union is an "indispensibleparty" herein is answered by examining the caption of theproceeding, which plainly shows the Union to be a party,Respondent's final contention (id., prayer for relief) that the"Complaint be amended to include" the Union "as co-re-spondent" is utterly misplaced for a variety of reasons:complaints are not amended at the behest of Respondents:there is no indication that any charge has been filed byRespondent against the Union, much less that any com-plaint has been issued against it: and the Union need not benamed as a "co-respondent"--it could hardly be, since it isthe Charging Party for complete relief here, which fromRespondent's point of view could be afforded through dis-missal of the complaint.In short, then, in the circumstances shown. Respondentviolated the plain mandate of W'einglrten by depriving itsemplo\ee Payne of a Supreme Court-declared right toUnion representation under the Act: and it further violatedthe Act by coercively ousting Payne's representative. LUniontise agreemlent. of Ihe employees' right to represeni.iiion. because It could besaid to ins ite the employer's imposition of discipline based upon emploseesattempted activities adverse to a union with which the emploer enJoss a"sweetheart" relationship There are mans good reasons *hs a union shouldnot he permiitted io w ai, se is (in Vblgai.lon to represent its members575 I5DFCISIONS OF NATIONAL LABOR RELAT IONS BOARI)Steward Paramore. from his attempt to afford Payne thatrepresentation. An employee's right to representation is notlimited to a situation in which he is outnumbered '4Whether or not the right of employees to representationunder the Act can he surrendered. "waived" or relinquishedby a Union in advance by general collective agreement pro-vision- which is, in my view, an extremely doubtful propo-sition,'5for reasons explicated above it has not been estab-lished that any, such surrender. waiver, or relinquishmentoccurred here. I so find and determine.l' Cf. ('olumbnusFaundries, Inc., 229 Nl RB 34 (1977). enf. 84LC 11 10.645(C.A. 5. 1978): Nel1 Y ork Telephone C(ompant. 219 NLRB679 (1975); New YorA 7lelephone (Compan.v 219 NLRB 685(1975).Upon the foregoing findings and the entire record, I statethe following:C()N('ol. SIONS ()t LIA\1. Jurisdiction is properly asserted in this proceeding.2. By failing and refusing to accede to lawful requests ofits employee Craig B. Payne on October 14. 1977. to have aUnion representative present at an investigatory meeting in14 This is not toi suggest that. in the absence of contractual requirement, anemployer is obliged to conduct an interview or meeting with :in employeeprior to imposing discipline or discharge. Obhsousl, however. discipline ordischarge, whether or not preceded bs an intervsiews or eeting with orwithout union representation may be fraught itfh consequences if tlir areason violative of the Act' Unlike counsel for General Counsel (br. p. 5), I do not read SNe, YorkTelepilone ('omnpanm. rupra as implying, much less holding, that the emniploy-ees' right to representation under the Act is subject to prospectisve surrenderor waiver by the bargaining representative through a provision of broadsidegeneral applicability in a collective agreement. since in that case, as here. itwas unnecessary to decide that question, the Board there las I here) address-ing itself to the issue of whether there was in fact a waiver and determiningthat issue in the negative.Western Flectric (Cmpaun, Intm. 198 NlRB 623 (1972), relied upon hbRespondent, was decided prior Ito 'eingarten,; even aside from the fact thatWestern Eleitric involved arhitraiors' determinations. the Board majority in-cluding lIormer Member Kennedy) there (198 NLRB at 6251) seems to havealigned itself' (prior to the Supreme Court decision in Weiigartrln) with thedissent of former Member Kennedy in the Board decisions in Qua/lity anu-facturing (Cntparnv, 195 NlRB 197 (1972), and fobhil Oil (Corporation. 196NLRB 1052 (1972), Board decisions which were subsequently (1975) sil-tained by the Supreme Court in U'eingarten. The concurring topinion offormer Chairman Miller in Wlestern Electiric, also heavily relied upon byRespondent, was likewise written prior to W'eingarteril and in any event theexpressions in the former Chairman's concurring opinion concerning bar-gainable relinquishabilits of what the Supreme Court subsequently. in Wein-garten. plainly regarded as the significant right of employees to representa-tion by their union, smack of personal viewpoint and dictum which were noteven adopted by the oither Members comprising the Board panel in that case.In its subsequent decision in .Vet York Telephone (Conpanr. supra, fn. 7. theBoard (again including former Member Kennedy. who this time after theSupreme Court Wei'ingarten decision -no longer dissented) expressly pointedout that it was leaving open the question of whether an emploiee's right to)representation could be waived by his representative through advance collec-tive agreement pros'ision a position the Board would hardly have taken in1975 if it had regarded itself as lireclosed by the 1972. pre- Weingarten viewsof' the former Chairman.16 Respondent points out that this is the first complaint issued against it ina long history of amicable industrial relationships. While this aberration. ifsuch it be, is regrettable, it does not constitute a defense to violation of thelaw: if complaints were dismissed on this basis alhne, there might never arisea finding of violation, notwithstanding protf ,I violation, simply becausethere is no record ofi prior violation ai circular treadmill preclusive ot ra-tional law enforcement.the office of Respondent's Foreman Charles Eugene Millerconcerned with imposing disciplinary punishment uponPayne in connection with his work activities, under the cir-cumstances detailed and found in "11," viupra. Respondentinterfered with. restrained, and coerced. and is interferingwith, restraining. and coercing, employees in the exercise of'rights guaranteed in Section 7. thereby engaging in unfairlabor practices in violation of Section 8(ai( 11. of the Act.3. By threatening said employee Pavne's Union repre-sentative, Union Steward Benny Ray Paramore, on Octo-ber 14. 1977, with disciplinary action if he attended, at-tempted to attend, or did not leave, the aforedescribedmeeting between employee Payne and Foreman Miller, un-der the circumstances detailed and found in "11,I" vuprea.Respondent interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employees in theexercise of rights guaranteed in Section 7. thereby engagingin unfair labor practices in violation of Section 8(a)( I ). ofthe Act.4. Said unfair labor practices and each of them have af-fected. are affecting. and unless permanently restrained andenjoined will continue to affect. commerce within the mean-ing of Section 2(6) and (7) of' the Act.RiSit] irRespondent should be ordered to refrain from continuingto violate the Act in the respects found, or in like and re-lated manner: to reimburse its employee. Payne. for payand perquisites lost through the aforedescribed disciplinaryfurlough imposed upon him. together with interest, com-puted as set forth in F. IW. Woolsworth (Conpanl , 90 NLRB289 (1950), and Ii.v Pliobhing & Heallng (Co.. 138 NLRB716 (1962). and interest as explicated in Floridtl Steel Corpo-ration, 231 NLRB 651 (1977): to preserve and make avail-able its books and records to the Board's agents for back-paN computation and compliance determination purposes;to expunge from the personnel and other records of bothPayne and Paramore all adverse entries relating to the epi-sode in question: and to post the usual informational noticeto employees.Upon the basis of the foregoing findings of fact. conclu-sions of law and the entire record, and pursuant to Section10(c) of the Act, there is hereby issued the following recom-mended:ORDER'7The Respondent, Georgia Power Company, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a). Refusing or failing to accede to the request of anyemployee, made personally or through his agent or repre-sentative, to be represented by a labor organization at anyinterview or meeting held bh the employer where the em-, In the event no exceptions are tiled as provided by Sec. 10246 of theRules and Regulations olf the National Labor Relations Board, the findings,conclusions, and recommended Order which lollows herein shall, as pro-sided In Sec. 102 48 of those Rules and Regulations, be adopted bs theBolard and become its findings, conclusions, and Order. and all objectionsthereto shall he deemed waived for all purposes.576 GEORGIA POWER COMPANYployee has reasonable ground to believe that the matter tobe inquired into or discussed may result in his discharge ordiscipline.(hb). Refusing or failing to accede to the authorized re-quest of anv' labor organization or its representati',e to bepresent and represent any employee of the bargaining unit,at an's such interview or meeting held by the employer withthe ermployee.(c). Directly or indirectly threatening with discipline orreprisal any representative of ans labor organization forlawfully seeking to he present or to represent an) emploseeof the bargaining unit at ans such interview or meeting heldby the employer with the employee.(d). Requiring any employee to take part in any suchinterview or meeting without the requested labor organiza-tion representative.(e). Disciplining, suspending, laying off, furloughing, ter-minating, interrupting the seniority oft discharging. warn-ing, or threatening so to do. ans employee requesting suchrepresentation or any authorized employee affording or at-tempting to provide such representation.(t). In any like or related manner interfering with. re-straining, or coercing an' employee in the exercise of theright to self-organization: to form, join, or assist an) labororganization: to bargain collectively through representa-tives of his own choosing: to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection: or to refrain front an! and all such activities.2. Take the following atfirmatixe actions. necessary' toeffectuate the policies of the Act:(a). Make Craig B. Pa tine whole for any loss of pay, se-niority, and benefits. imposed upon or sustained by him inor in consequence of Respondent's interview or meetingwith him without the presence of the requested Union rep-resentative, on October 14, 1977: together with interest, inthe manner set forth in the "Remedy" portion of the Deci-sion of which this Order forms a part.(b). Forthwith expunge from the personnel. employment,and all other records of Craig B. Payne and Benny RayParamore all statements, notations, entries. and referencesthat Payne was disciplined for any work-related fault, defi-ciency. or reason, or that Paramore was in way warned orspoken to or involved in any episode relating to Payne's orParamore's request or assertion of the right to be present atany meeting between Respondent and Payne concerning anincident involving alleged misbehavior or work rules orpolicies infraction by Payne: and refrain from any suchcommunication, written or oral, to any other employer.prospective employer, or agency.(c). Preserve and, upon request, make available to theBoard or its agents. for examination and copying, all pay-roll records, wage scale records and notations, overtime rec-ords, social security payment records, timecards, personnelrecords and reports, and also all other records and entriesnecessary or appropriate to determine the amount of back-pay and other sums, benefits, and adjustments due or ap-propriate under and the extent of' compliance with theterms of this Order.(d). Post at its premises where the October 14, 1977 epi-sode occurred, copies of the attached notice marked "Ap-pendix."TMCopies of said notice. on forms prov'ided by theBoard's Regional Director for Region 10 shall, after beingduly signed by Respondent's authorized representative, beposted by Respondent immediately upon receipt thereofand maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered bs an' other material.(e). Notify said Regional Director. in writing, within 20days from the date of this Order. what steps Respondenthas taken to compls therewith.11 Is R iI R IR ORDI)RIDI) that the defenses in Respondent'sanswer herein be and the', are hereby. after hearing dis-missed on the merits.1" In the exent this Order is enfl)rced Ib a judgment of a t:nited States(Court of Appeals. the words in the otiich e "Posted hb Order of the Nationall.abhor Relations Board" shall read "Posted Pursuant to a Judgment oft thelUnited States (Cturt orl Appeals Eniforcing an Order itf the National lIahltrRelations Boardl.APPEN[)IXNoiit( To( EpiiIl.(Y[ti:SPoSIFD) BY ORI)I:R ()F 1itNAII)N I .AB()R R I. All()NS BOARI)An Agenc' of( the IUnited States Go'oernmentWl 'rx xI.I N)I require any employee to take part inany interview or meeting without union representationif the employee requests it in the reasonable belief thatthe matter to be inquired into or discussed may resultin his discharge or discipline.W'E il.l. NOt discipline, suspend, lay off, furlough.terminate, interrupt the seniority of. discharge, warn.or threaten so to do. any employee requesting suchrepresentation: or any Union Steward or other autho-rized person affording or seeking to provide such repre-sentation.Wi Nv'iii,. NOi in any like or related manner interferewith, restrain, or coerce any employee in the exerciseof his right to self-organization: to form, join, or assistany labor organization: to bargain collectively throughrepresentatives of his own choosing: to engage in con-certed activities for the purpose of collective bargain-ing or other mutual aid or protection: or to refrainfrom any and all such activities.Wti wl.l. permit our employees to have their unionrepresentative present and to participate in an' suchinterview or meeting if they so request.WE. v rii.i reimburse Craig B. Payne for any loss ofpay. seniority and benefits, with interest, imposed uponor suffered by him as a result of our interview or meet-ing with him in the office of Meter Foreman CharlesEugene Miller on October 14, 1977, without the pres-ence of Pasne's union representative although Paynehad requested him to be present: and 'sx 'sx.i. at onceremove from our records all indications of our disci-plining of Payne in connection with that episode. as577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwell as all indications that Union Steward Benny RayParamore was warned by us to leave or stay out of thatinterview or meeting: and WE WILL. NOT in writing ororally indicate to any other employer or prospectiveemployer or agency that such discipline or warningtook place.GEORG(IA POWER COMPANY578